Jim Johnson, Associate Justice (dissenting). In reversing this case the majority has indulged an assumption that is, in my view, contrary to the record. The majority has assumed the judgment which the trial court set aside is valid on its face, when in fact the record reveals unequivocably that it is not prima facie correct or valid on its face. The law on this question has long been settled by Woodburn v. Driver, 81 Ark. 333, 99 S. W. 384 (83 C.J.S. p. 794), where this court held that a judgment in a summary proceeding must be such as is authorized by law. Was this judgment authorized by law! The record reveals that the Administrator of the Employment Security Division of the State Labor Department proceeded under Ark. Stats. §§ 81-1115 - 81-1122. As provided under § 81-1117(e), the Administrator is to notify a delinquent employer of an assessment against the employer. This section further provides: “At the end of ten [10] days thereafter, said assessment shall become prima facie correct, and the Administrator shall certify the amount of said delinquent contributions, interest and penalties to the clerk of the circuit court of the county wherein the employer is domiciled or has a place of business and it shall be the duty of the clerk to file such certificate of record and to enter the same in the record of the circuit court for judgment and decrees under the procedure prescribed for filing transcripts of judgments by sections 8440 and 8442 of Pope’s Digest of the Statutes of Arkansas, 1937 [§<§ 26-1121, 26-1123], and thereupon the said assessment shall have the force and effect of a judgment of the circuit court.” [Emphasis mine.] This is clearly a summary proceeding and the strict construction which we are forced to give it, Files v. Robinson db Co., 30 Ark. 487; Prairie Creek Coal Mining Co. v. Kittrell, 107 Ark. 361, 155 S. W. 496, 50 Am. Jur., Statutes, § 406, makes it mandatory that any judgments rendered pursuant to these statutes conform to the very letter of the law. The record shows, and it is not contended otherwise by the majority, that the Administrator was premature in filing the certificate of assessment. This premature action does not follow the strict letter of the statute invoked by the Administrator. It naturally follows, therefore, that this premature action taken by the Administrator deprives that action of any force of law rendering the action nugatory and invalid upon its face, and thereby making it unworthy of taking on the “force and effect” of a judgment of the circuit court. This being true I cannot escape the conclusion that in the absence of a judgment, Ark. Stats. § 29-509 does not obtain to a summary proceeding such as is here presented. For the reasons stated, I respectfully dissent.